705 S.E.2d 347 (2010)
In the Matter of J.H.K. and J.D.K.
No. 369PA10.
Supreme Court of North Carolina.
November 15, 2010.
Deana K. Fleming, Margaret Rowlett, Greensboro, for J.H.K. et al.
Janet K. Ledbetter, Hillsborough, for Jonathan Mark Kepley.
Mercedes O. Chut, Greensboro, for Guilford County D.S.S.
Cathy Moore, Assistant County Attorney, Kathleen A. Widelski, Senior Associate Attorney, Jamie Hamlett, for N.C. Association of Social Services Attorneys.
The following order has been entered on the motion filed on the 10th of November 2010 by N.C. Association of Social Services Attorneys for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 15th of November 2010."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).